DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 4/29/2021 is acknowledged.  The traversal is on the ground(s) that the groups are not patentably distinct because they recite similar limitations, the term “engineered electromagnetic devices” is not recited in the claims, and the invention of claim 1 can perform method steps as recited in claim 16.  This is not found persuasive because: 
1. The claims directed to invention I (claims 1-8) do not claim an additional controller as claimed in the subcombination Invention II (claims 9-15) where the Applicant has specifically written two separate independent claims for the subcombination and combination inventions provides evidence that the applicant believes each of these inventions is separately patentable (see MPEP 806.5(c) II. A. “Since claims to both the subcombination and combination are presented, the omission of details of the claimed subcombination Bsp in the combination claim ABbr is evidence that the combination does not rely upon the specific limitations of the subcombination for its patentability.”).  
2.  The term “metastructure” as defined in the specification states “A metastructure, as generally described herein, is an engineered structure with electromagnetic properties not found in nature.”
3.  The standard to be applied to determine distinctness for purposes of restriction is not whether or not the method steps can be implemented for the use of the product, but instead whether or not the product can be used in a materially different process and that there would be a search burden, for which both applies between inventions I and III (and furthermore between inventions II and III).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (“Ouyang”) (US 9,667,290) in view of Casse et al (“Casse”) (US 9,972,877).

Re Claim 1: Ouyang discloses:  A wireless device (Figs 1-5), comprising: 
a plurality of switched antennas, each switched antenna comprising an array (col 6 lines 26-27); and 
a controller for selecting a switched antenna from the plurality of switched antennas and determining a direction for transmission of a beam from the selected switched antenna (col 6 lines 16-22).
Ouyang fails to specifically disclose: metastructure antennas
Casse, however, teaches:  a metastructure antenna (Figs 6, 7; metastructure phased array antenna 300C, 100D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize metastructure antennas in Ouyang, as taught by Casse, in order to reduce costs, power consumption and complexity of implementing a phased array antenna.

Re Claim 2: The disclosures of Ouyang as modified have been discussed above. 

Ouyang, fails to specifically disclose: metastructure antenna
Casse, however, teaches:  a metastructure antenna (Figs 6, 7; metastructure phased array antenna 300C, 100D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize metastructure antennas in Ouyang, as taught by Casse, in order to reduce costs, power consumption and complexity of implementing a phased array antenna.

Re Claim 3: The disclosures of Ouyang as modified have been discussed above. 
Ouyang as modified discloses: The wireless device of claim 1, wherein each metastructure switched antenna further comprises an RFIC layer adapted to switch the beam to a plurality of directions (as evidenced by Fig 11: the layer with transceiver and front end integrated circuit component 122).

Re Claim 4: The disclosures of Ouyang as modified have been discussed above. 
Ouyang as modified discloses: The wireless device of claim 1
Ouyang fails to specifically disclose: wherein the array of metastructures comprises an array of metamaterial cells.
Casse, however, teaches:  the array of metastructures comprises an array of metamaterial cells (Figs 6, 7; metastructure phased array antenna 300C, 100D).


Re Claim 5: The disclosures of Ouyang as modified have been discussed above. 
Ouyang as modified discloses: The wireless device of claim 4
Ouyang fails to specifically disclose:  wherein each metamaterial cell in the array of metamaterial cells comprises: a conductive outer loop; and a conductive patch circumscribed within the conductive outer loop, wherein a reactance control device is placed between the conductive outer loop and the conducive patch.
Casse, however, teaches: wherein each metamaterial cell (Fig 3B, 4) in the array of metamaterial cells comprises (as evidenced by Fig 7): a conductive outer loop (120A, the groundplane forms a conductive loop around the patch 141A); and a conductive patch (141A) circumscribed within the conductive outer loop, wherein a reactance control device (150A) is placed between the conductive outer loop and the conducive patch (as evidenced by Fig 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize each metamaterial cell in the array of metamaterial cells comprises: a conductive outer loop; and a conductive patch circumscribed within the conductive outer loop, wherein a reactance control device is placed between the conductive outer loop and the conducive patch in Ouyang, as taught by Casse, in order to reduce costs, power consumption and complexity of implementing a phased array antenna.

Re Claim 6:  The disclosures of Ouyang as modified have been discussed above. 

Ouyang fails to specifically disclose: wherein the reactance control device comprises a varactor to generate a plurality of phase shifts.
Casse, however, teaches: the reactance control device comprises a varactor to generate a plurality of phase shifts (Abstract “…a variable capacitor (varicap)…” where one of ordinary skill in the art knows that a varicap is another name for a varactor diode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reactance control device comprises a varactor to generate a plurality of phase shifts in Ouyang, as taught by Casse, in order to reduce costs, power consumption and complexity of implementing a phased array antenna.

Re Claim 7:  The disclosures of Ouyang as modified have been discussed above. 
Ouyang as modified discloses: The wireless device of claim 3
Ouyang fails to specifically disclose: the RFIC layer comprises a plurality of phase shifters selected from a varactor, a set of varactors, a phase shift network, and a vector modulator to generate a plurality of phase shifts.
Casse, however, teaches: a plurality of phase shifters selected from a varactor, a set of varactors, a phase shift network, and a vector modulator to generate a plurality of phase shifts (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a plurality of phase shifters selected from a varactor, a set of varactors, a phase shift network, and a vector modulator to generate a plurality of phase shifts in Ouyang, as taught by Casse, in order to reduce costs, power consumption and complexity of implementing a phased array antenna.

Re Claim 8:  The disclosures of Ouyang as modified have been discussed above. 
Ouyang as modified discloses:  The wireless device of claim 1, wherein the array of metastructure cells is arranged into a plurality of subarrays for transmitting multiple beams in multiple directions (as evidenced by Fig 3, the array 50 on end 12E is in two separate transmission directions as two sub arrays).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
August 14, 2021